Citation Nr: 9915873	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Evaluation of service-connected post-operative residuals of a 
dislocated right shoulder with resection of the distal 
clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1, 1983, to August 
31, 1995.  The veteran also had 12 years, 9 months, and 25 
days of active service prior to May 1, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1996 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, granted the veteran's 
claim of service connection for post-operative residuals of a 
dislocated right shoulder with resection of the distal 
clavicle.  The veteran's right shoulder disability was 
assigned a zero percent rating.  The award of service 
connection was made effective from September 1, 1995.  
Subsequently, the RO, by an April 1998 decision, re-evaluated 
the veteran's service-connected right shoulder disability as 
10 percent disabling, effective from September 1, 1995.  In 
August 1998, the Board remanded the veteran's case for 
further development.  In November 1998, the RO changed the 
effective date for the 10 percent rating to September 10, 
1997.

The Board notes that the August 1998 remand by the Board 
referred to the veteran's claim as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an expression of 
disagreement following an original rating does not raise the 
question of entitlement to an increased rating, but instead 
raises the question of the propriety of an original award.  
Consequently, the Board has re-characterized the issue as an 
evaluation of an original award, including the propriety of 
the "staged" rating established by the RO as noted above.  
Fenderson, supra.  

Next, the Board observes that, in October 1998, while the 
case was in remand status, the veteran filed with the Board a 
letter dated in September 1998 in which he suggested that he 
was considering whether to renounce his entitlement to VA 
disability benefits.  Nevertheless, because he has not made 
clear that he indeed desires to renounce VA benefits as 
contemplated by 38 C.F.R. § 3.106 (1998), this question is 
referred back to the RO for appropriate action, including 
contacting the veteran to seek clarification as to any desire 
to renounce his VA disability benefits, and to provided him 
with notice of the proper procedures under § 3.106.


FINDINGS OF FACT

1.  On February 28, 1996, the RO awarded service connection 
for post-operative residuals of a dislocated right shoulder 
with resection of the distal clavicle and assigned a zero 
percent rating effective from September 1, 1995.

2.  On March 26, 1996, the RO mailed notice of the original 
rating action to the veteran at his then known address.

3.  A notice of disagreement (NOD) with the original rating 
action was received from the veteran on June 25, 1996.

4.  A statement of the case (SOC) was mailed by the RO to the 
veteran at his then known address on July 12, 1996.

5.  A VA Form 9 was received by the RO on September 4, 1996, 
but it did not include any allegation of error or other 
argument on appeal.  The only notation on the form, other 
than the veteran's signature and date, was a request for a 
hearing.

6.  The veteran was scheduled for a hearing at the RO on two 
occasions; notices of these hearings were mailed to his then 
known address on November 26, 1996, and March 31, 1997, and 
he failed to attend either hearing.

7.  No document was received in which allegation of error was 
made as to the February 28, 1996, original rating action 
until a July 17, 1998, written presentation prepared by the 
veteran's representative was filed with the RO.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the RO's 
February 1996 original rating of post-operative residuals of 
a dislocated right shoulder with resection of the distal 
clavicle.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  Specifically, the record shows 
that the RO mailed notification to the veteran of its 
February 1996 original rating action in March 1996.  A NOD 
was timely filed in June 1996, and a SOC was issued in July 
1996.  Thereafter, a VA Form 9 was received in September 
1996, but it did not include any allegation of error or other 
argument on appeal.  See 38 C.F.R. § 20.202 (1998) (a 
substantive appeal must set forth allegation of error of fact 
or law).  In fact, the only notation on the form, other than 
the veteran's signature and date, was a request for a 
hearing.  The veteran was later scheduled for hearings at the 
RO on two occasions; notices of these hearings were mailed to 
his then known address on November 26, 1996, and March 31, 
1997, but he failed to attend either scheduled hearing.

No document was received in which allegation of error was 
made until July 1998 when a written presentation was prepared 
by the veteran's representative.  However, this presentation 
was submitted well beyond the time period allowed by law, as 
noted above.  

Consequently, the Board finds that, absent a timely filed 
substantive appeal, the veteran is statutorily barred from 
appealing the February 28, 1996, rating of post-operative 
residuals of a dislocated right shoulder with resection of 
the distal clavicle, and the Board does not have jurisdiction 
to proceed.  38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeal

 

